EXHIBIT PROPERTY MANAGEMENT AGREEMENT IN CONSIDERATION of the mutual covenants and agreements herein contained, NetREIT, a California corporation (“OWNER”) and CHG Properties, Inc., a California corporation (“MANAGER”), agree as follows: 1.Employment of Manager. OWNER hereby employs MANAGER exclusively to rent, lease, operate and manage the real property, fixtures and associated personal property identified on Exhibit A attached hereto and made a part hereof (the “Premises”), upon the terms and conditions hereinafter set forth.MANAGER accepts the management of the Premises upon the terms herein provided in this Agreement. 2.Manager’s Authority.MANAGER shall have the exclusive authority and powers, all of which shall be exercised in the name of MANAGER, as agent for the OWNER.OWNER hereby appoints MANAGER as OWNER’S authorized agent for the purpose of executing, as managing agent for said OWNER, all such agreements, contracts or other written obligations MANAGER may enter into for OWNER within the scope of its duties as MANAGER.OWNER agrees to specifically assume in writing all obligations under all such contracts so entered into by MANAGER, on behalf of OWNER. 3.Manager’s Duties.MANAGER agrees to furnish the services of its organization for the rental, leasing, operation and management of the Premises and to be responsible for those specific duties and functions set forth in this Agreement.Without limiting the generality of the foregoing, MANAGER shall do each of the following: (a)Manage Premises. At all times manage the Premises in accordance with MANAGER’S standard operating policies and procedures, except to the extent that any specific provisions contained herein are to the contrary, in which case MANAGER shall manage the Premises consistent with such specific provisions. MANAGER agrees to use its best efforts to maintain the highest occupancy at the highest rents for each space comprising the Premises; (b)Deposit and Maintain Funds.Open and maintain, in a state or national bank of MANAGER’S choice and whose deposits are insured by the Federal Deposit Insurance Corporation, exclusively for the Premises and any other properties owned by OWNER (or any entity that is owned or controlled by the general partner of OWNER) and managed by MANAGER. OWNER agrees that MANAGER shall be authorized to maintain a reasonable minimum balance (to be determined jointly from time to time) in such account.MANAGER may endorse any and all checks received in connection with the operation of the Premises and drawn to the order of OWNER and OWNER shall, upon request, furnish MANAGER’S depository with an appropriate authorization for MANAGER to make such endorsement; (c)Collect Rents and Other Charges. Collect rents and/or assessments and other items, including but not limited to: -1- (i) Tenant payments for real estate taxes, property liability and other insurance, damages and repairs; (ii) Common area maintenance, tax reduction fees and all other tenant reimbursements, administrative charges; (iii) Proceeds of rental interruption insurance, parking fees, income from coin operated machines and other miscellaneous income, due or to become due; and (v) Collect and handle tenants’ security deposits, including the right to apply such security deposits to unpaid rent, and comply, on behalf of OWNER of the Premises, with applicable state or local laws concerning security deposits and interest thereon, if any. All of such rent and other items are hereby referred to as “Gross Income”.MANAGER shall give receipts therefor and deposit all such Gross Income collected hereunder in MANAGER’S custodial account; (d)Negotiate Leases.
